OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
It is noted that any objection and/or rejection previously set forth in the Non-Final Office Action dated 19 November 2021 (hereinafter “Non-Final Office Action”) and not repeated herein is overcome and hereby withdrawn. It is also noted that any references hereinafter to Applicant’s specification are to the specification filed 10 October 2018.

Response to Amendment
The Amendment filed 17 February 2022 has been entered. Claims 3, 9-12, 14, 15, 20, and 22 have been canceled; new claims 23-27 have been added. As such, claims 1, 4-8, 13, 16-19, 21, and 23-27 are pending; claims 13 and 19 have been previously (and remain) withdrawn from consideration; and claims 1, 4-8, 16-18, 21, and 23-27 are under consideration and have been examined on the merits. 
The amendments to the claims have overcome the objections to the claims previously set forth in the Non-Final Office Action. The objections have been withdrawn.
The amendments to the claims have overcome the rejection of claim 22 under 35 U.S.C. 112(a) previously set forth. The Examiner thanks Applicant for making the suggested amendments.
The amendments to the claims have not overcome the rejections of claims 1 and 21 under 35 U.S.C. 112(b) previously set forth, as some issues remain, of which are repeated and/or clarified hereinafter. However, the amendments have overcome the rejection of claim 5 under 112(b).
The amendments to the claims have overcome each and every rejection under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously set forth. As such, the 102(a)(1) and 103 rejections, respectively, have been withdrawn.
It is noted that new grounds of objection and rejection are set forth herein, necessitated by the amendments to the claims.

Claim Objections
Claims 1, 17, and 21 are objected to because of the following informalities:
Claim 1 – the recitation “wherein the paper layer impregnated with the resin layer is provided as…” (emphasis added) is objected to for inconsistent claim language – the beginning of the claim utilizes the phrase “partially or completely impregnated”, and thus the use of “impregnated” (as emphasized) should utilize the same terminology so as not to imply that the paper layer is completely impregnated
Claim 17 – objected to for the same rationale set forth above for claim 1
Claim 21 – objected to for the recitation of “wood based”, as both the specification and claim 26 utilize a dash, i.e., “wood-based” [pp. 1, ln. 13, 16, 21, 26; claim 26]
Claim 21 – (with respect to the Markush group of carrier board species recited at the end of the claim) the phrase “is at least one selected from the group consisting of…and/or a wood plastic composite (WPC) board” is objected to for unnecessary repetition of language indicating combinations of the recited species
“at least one” indicates combinations of the species recited, and therefore “and/or” at the end of the Markush group is improper – it is respectfully suggested to amend the claim to recite “and” rather than “and/or”
Claim 21 – objected to for the recitation of “wood plastic composite”, as both the specification and claim 27 utilize a dash, i.e., “wood-plastic composite” [pp. 8, ln. 11; pp. 23, ln. 23; claim 27] 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 4-8, 16-18, 21, and 23-27 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it is first noted that the claim presents multiple indefiniteness issues.
First, the limitation of “R is a non-hydrolysable organic moiety selected from the group containing alkyl, aryl, alkenyl, substituted and unsubstituted alkynyl, and cycloalkyl” is indefinite, as “containing” constitutes open claim language (equivalent to ‘comprising’ and ‘including’) – thus, the group is an open list of alternatives and it is unclear what other alternatives are intended to be encompassed by the claim (see MPEP 2173.05(h)(I); see also paragraph 20 of the Non-Final Office Action). This grounds of rejection under 112(b) was previously set forth in the Non-Final Office Action. 
In order to overcome the issue, it is suggested to amend the claim to recite “selected from the group consisting of”. The claim is interpreted for examination on the merits as a closed group in accordance with the aforesaid suggestion. 
Second, the limitation of “a paper layer partially or completely impregnated with at least one resin layer” renders the claim indefinite, as the structure of the support material as defined by the aforesaid is unclear. More specifically, it is unclear if the paper layer is partially or completely impregnated with a resin which also defines a layer (having a measurable thickness) disposed on and in direct contact with the paper layer (i.e., the resin layer defining a film having a thickness on the paper layer, as well as providing the aforesaid degree of impregnation); or if the paper layer is partially or completely impregnated with at least one resin (which does not define a layer disposed on and in direct contact with the paper layer).
In simplified terms, it is unclear if the structure of the claimed support material, as defined by the limitation, is a single-layer material (paper plus impregnating resin), or a bi-layer material (impregnating resin defining a skin or film on at least one surface of the impregnated paper). One of ordinary skill in the art recognizes that it is the resin which impregnates the paper, not the resin layer, i.e., the resin may define both the impregnating material, and the material which forms a layer (e.g., skin, film) on the paper layer, but the resin layer itself is distinct from the impregnated paper layer.
Applicant’s specification recites “at least one layer coated by and/or impregnated by the modified resin”; and also distinguishes between impregnating the paper layer versus impregnation and also forming a skin thereon [pp. 17, ln. 12-31; pp. 18, 1-2].
For examination on the merits, claim 1, and claims dependent thereupon, are interpreted where the at least one resin partially or completely impregnates the paper layer (and thus is not required to form the film/skin on the paper layer) – in other words, as if the claim recited “a paper layer partially or completely impregnated with at least one resin
The subsequent recitation(s) in claim 1, and claims dependent thereupon, of “at least one resin layer” or “the resin layer”, are interpreted as in reference to the resin which partially or completely impregnates the paper layer, thus not a separate layer formed from the resin on the paper layer. 
In order to overcome the issue, it is respectfully suggested to clarify whether the resin simply partially or completely impregnates the paper layer, or in addition thereto, if it also forms a skin/film (i.e., “resin layer”) thereon. 
Regarding claim 7, the limitation “wherein the number of resin layers arranged on the support material is more than one” is indefinite based on the foregoing rationale set forth for claim 1. It is also unclear if the resin layers being referenced in claim 7 were in reference to the “at least one resin layer”, or if the claim is simply stating that the number of layers of resinous material included as part of the support material (i.e., additional lamination layers), is more than one. Claim 7 is interpreted for examination on the merits according to the latter, given the aforesaid interpretation of claim 1 set forth above.
Regarding claim 8, per the indefiniteness issue set forth above regarding claim 1, and as indicated therein, claim 8 is interpreted wherein the at least one resin comprises any of the species listed.
Regarding claim 17, per the indefiniteness issue set forth above regarding claim 1, and as indicated therein, “resin layer” is interpreted as “resin”.
Claims 4-8, 16-18, and 23-27 are rejected for being dependent upon indefinite claim 1.
Regarding claim 21, the recitation of “the substrate” is indefinite as it lacks sufficient antecedent basis. There is no prior introduction of a substrate in the claim and thus unclear what substrate/material is being referred to. 
Given that the claim recites the wood-based material carrier board having a top surface and a bottom surface, wherein at least one resin layer is “disposed on at least the top surface”, it logically flows that Applicant intended to recite “the carrier board” in place of “the substrate”. Claim 21 is interpreted for examination on the merits in accordance with the aforesaid.
Also regarding claim 21, the limitation of “disposed on at least the top surface of at least one of the sides of the substrate (carrier board, per above)” renders the claim indefinite, as the position of the at least one resin layer relative to the carrier board is unclear; and “the top surface of at least one of the sides” lacks sufficient antecedent basis, as there is no prior recitation of the substrate (carrier board) having sides other than the top and bottom surfaces (logically) previously introduced.
To illustrate the aforesaid position in a simplified manner: as defined by the claim, the carrier board exhibits a top surface and a bottom surface, of which themselves constitute sides of the carrier board – as such, the “top surface of at least one of the sides” is confusing, as it has not been established prior to the aforesaid recitation that the board may have multiple top and bottom surfaces (e.g., based on opposing-facing surfaces relative to one another).
In other words, under the assumption that a carrier board exhibits a rectangular prismatic geometry (i.e., 6 sides, e.g., cuboid), each pair of opposite-facing sides can define top and bottom surfaces, respectively, based on the position of the rectangular prism relative to a surface upon which it sits or is mounted, etc. As such, a clearer way to describe the aforesaid would be that the wood-based material carrier board has multiple sides defining at least one top surface and at least one bottom surface, wherein the resin layer is disposed on at least one top surface. 
For simplification and examination on the merits, claim 21 is interpreted to read as “A support material comprising: a wood-based material carrier board having a top surface and a bottom surface, and at least one resin layer disposed on at least the top surfacecarrier board”, wherein the aforesaid top and bottom surfaces of the wood-based material carrier board do not necessarily have to be defined by the wood-based material itself, but rather, may have materials laminated or coated thereon which defines said top and/or bottom surfaces. The scope of the aforesaid interpretation is the same as recited in claim 21, though in a clearer manner. 
Also regarding claim 21, the limitation of “R is a non-hydrolysable organic moiety selected from the group containing alkyl, aryl, alkenyl, substituted and unsubstituted alkynyl, and cycloalkyl” is indefinite, as “containing” constitutes open claim language (equivalent to ‘comprising’ and ‘including’) – thus, the group is an open list of alternatives and it is unclear what other alternatives are intended to be encompassed by the claim (see MPEP 2173.05(h)(I); see also paragraphs 20 and 26 of the Non-Final Office Action). 
In order to overcome the issue, it is suggested to amend the claim to recite “selected from the group consisting of”. The claim is interpreted for examination on the merits as a closed group in accordance with the aforesaid suggestion. 
Regarding claim 23, the limitation of “partially or completely impregnated by the at least one resin” is indefinite as it lacks sufficient antecedent basis. There is no recitation in claim 1 of at least one resin – rather, claim 1 recites “at least one resin layer”. 
However, in accordance with the interpretation of claim 1 set forth above, i.e., where the paper layer is partially or completely impregnated with at least one resin (rather than resin layer), claim 23 is interpreted for examination on the merits as-written, where it is noted that upon Applicant clarifying claim 1 (if desired) to state that the paper layer is impregnated by at least one resin, claim 23 would not require an amendment (i.e., it would be definite).
Regarding claim 24, the rationale/explanation set forth immediately above for claim 23 applies to claim 24 (not repeated herein for sake of length of Office Action).
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8, 16, 17, 21, and 23-27 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2009-233958; “Kobayashi”) (newly cited; original copy and machine translation provided herewith, translation relied upon for basis of the rejection).
Melamine-formaldehyde Resins, Polymer Properties Database https://web.archive.org/web/20160425163539/http://polymerdatabase.com/polymer%20classes/MelamineFormaldehyde%20type.html, 2015 (newly cited; copy provided herewith; “Polymer Properties Database”) is relied upon as an evidentiary reference for the basis of the rejection (see MPEP 2124). 
Regarding claim 1, Kobayashi discloses a decorative sheet material which comprises a base paper layer and a moisture-proof coating layer coated on the paper layer [pp. 1, para. 7; pp. 2, para. 2]. The paper layer, of which may or may-not be resin impregnated, is selected from, inter alia, general paper and kraft paper [pp. 2, para. 3] (reads on claimed paper layer). 
The moisture-proof coating layer (hereinafter “coating” or “coating layer”) is formed from a synthetic rubber, a synthetic resin, or a combination thereof [pp. 2, para. 5; pp. 3, para. 3; pp. 4, para. 5]. The synthetic resins suitable for use (see MPEP 2131.02(II); 2144.07) include, inter alia, melamine resin and poly(meth)acrylate resin [pp. 3, para. 3], where “melamine resin” is recognized as a common name for melamine-formaldehyde resin, as evidenced by the Polymer Properties Database [pp. 1, para. 1]. The resin of the coating reads on claimed at least one resin.
The coating layer also includes a silane coupling agent that is, inter alia, γ-glycidyloxypropyltrimethoxysilane or methyltriethoxysilane [pp. 4, para. 3 and 4], both of which are within the bounds of the formula recited in claim 1; and further, where methyltriethoxysilane is disclosed in Applicant’s specification as a preferred silane compound (within the bounds of the claimed general formula) [pp. 11, ln. 29-32]. The silane coupling agent reads on claimed silane-containing compound.
The coating layer, of which may be water-based, is coated on the paper layer and subsequently dried [pp. 4, para. 6; pp. 5, para. 1 and 2]. In view of the totality of the foregoing as it relates to the claimed and disclosed invention, there is a reasonable expectation that the resin of the coating layer, coated on the paper layer, would impregnate the paper layer to at least some degree, absent factually supported objective evidence to the contrary (see MPEP 2112(V); 2112.01(I)), of which reads on the claimed paper layer being at least partially or completely impregnated with the at least one resin. 
The decorative sheet material also comprises a substrate laminated thereto, of which is, inter alia, a plastic film layer or reinforced paper having (appropriate) strength [pp. 9, para. 5 and 6; pp. 10, para. 1 and 2]. The aforesaid substrates read on the claimed paper layer not impregnated with the resin and/or at least one plastic film provided as a laminate with the paper layer impregnated with the resin.
Kobayashi is silent regarding the coating layer (i.e., the resin thereof) being formed from (i.e., including) both of the melamine-formaldehyde resin and the poly(meth)acrylate resin. 
However, given that both of the aforesaid resins are explicitly disclosed by Kobayashi (see MPEP 2131.02(II)) and thus recognized as (i) suitable for forming the moisture-proof coating layer (see MPEP 2144.07) by one of ordinary skill in the art, as well as (ii) functionally equivalent compounds for the aforesaid purpose, where the courts have held that it is prima facie obvious to combine equivalents known for the same purpose (see MPEP 2144.06(I)), it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have combined melamine-formaldehyde resin and poly(meth)acrylate resin as the (polymeric) synthetic resin included in the coating, where the idea of combining them flows logically from having been individually taught (again, see MPEP 2144.06(I); see also MPEP 2143(I)(E)). 
In view of the foregoing modification, the coating layer of Kobayashi (the resin thereof) would have been formed from the combination of melamine-formaldehyde resin, poly(meth)acrylate resin, and the silane coupling agent included therewith; and as set forth above, would have impregnated the paper layer on which it is coated to at least some degree. The combination of the aforesaid components reads on the claimed modified resin. The decorative sheet of Kobayashi, as modified, reads on all of the limitations of claim 1.
Regarding claim 4, as set forth above in the rejection of claim 1 (and evidenced by the Polymer Properties Database), the melamine resin included in the coating which at least partially impregnates the paper layer is melamine-formaldehyde (reads on melamine-formaldehyde resin).
Regarding claim 5, as set forth above in the rejection of claim 1, the resin of the coating layer includes poly(meth)acrylate (reads on poly(meth)acrylate), of which is interpreted as the methyl group being optional, as is recognized by one of ordinary skill in the art. 
Regarding claim 7, as set forth above in the rejection of claim 1, and in view of the interpretation of claims 1 and 7 set forth above in the rejections thereof under 35 U.S.C. 112(b), the substrate being a plastic film layer is reasonably interpreted as constituting a resin layer, in addition to the aforesaid coating layer, which is arranged on the paper layer/included as part of the decorative sheet material (laminate), thereby reading on the number of resin layers arranged on the support material being more than one.
Additionally or alternatively, Kobayashi discloses that resinous printing layer(s) and resinous surface protective layer(s) [pp. 5, para. 2-5; pp. 6 and 7] are included in the decorative sheet material (laminate), of which separately or considered together read on the limitations of claim 7.
Regarding claim 8, Kobayashi discloses that the coating (resin) includes mica [pp. 3, para. 5]; and may include a dispersant [pp. 4, para. 6]. The aforesaid read on (at least) other additives as claimed, if not also wetting agents and/or fillers.
Regarding claim 16, as set forth above in the rejection of claim 1, the silane coupling agent is (for illustrative purposes for the basis of the rejection of claim 16) methyltriethoxysilane, of which a=1.
Regarding claim 17, as set forth above in the rejection of claim 1, the paper layer at least partially impregnated with the resin which forms the coating layer is kraft paper (reads on claimed species kraft paper). Additionally or alternatively, it is noted that Kobayashi also discloses high quality paper, baryta paper, and Japanese paper as suitable for use (see MPEP 2131.02(II), 2144.07) [pp. 2, para. 3], all of which are reasonably interpreted as reading on the claimed “decorative paper layer”, given that the aforesaid constitutes a genus in itself moreso than a species. 
Regarding claim 21, the (majority of the) grounds of rejection of claim 1 above read on the limitations of claim 21, wherein (with respect to the difference) Kobayashi discloses that in the alternative to the substrate being a plastic film layer or reinforced paper layer, said substrate may be a wood-based board, such as, inter alia, particleboard, medium density fiberboard (MDF), and plywood [pp. 9, para. 6]; and further, that a primer layer can be disposed between the wood-based board (substrate) and the paper layer of the decorative sheet [pp. 9, para. 5]. As such, the decorative sheet laminate layup comprises: wood-based board (substrate) / primer layer / paper layer / coating (resin) layer. The aforesaid reads on the primer layer disposed between at least one of the surfaces of the carrier board and the at least one resin layer, wherein the carrier board is particle board, MDF, or plywood. The aforesaid also reads on at least one resin layer disposed on at least the top surface of the wood-based material carrier board (please see rejection/interpretation of claim 21 under 35 U.S.C. 112(b) above). 
Regarding claim 23, as set forth above in the rejection of claim 1, the decorative sheet material includes the base paper layer, the moisture-proof coating layer, and a substrate that is, inter alia, a plastic film layer, a reinforced paper layer, or (as discussed above in the grounds of rejection of claim 21) a wood-based board material. Kobayashi discloses that the decorative sheet material also includes a printing layer and a surface protective layer, and may include primer layers functioning as adhesives between adjacent layers where necessary [see prev. citations of Kobayashi above; see also pp. 5-10]. Based on the totality of that which is set forth above (in the grounds of rejection of claims 1 and 21) and disclosed by Kobayashi, the decorative sheet material laminate layup comprises: substrate / primer layer / paper layer / moisture-proof coating layer / printing layer / surface protective layer. 
Kobayashi also teaches that the decorative sheet material is suitable for forming doors, window frames, furniture, and cabinets for kitchens, among other uses involving decorative articles [pp. 1, para. 1 and 2].
Kobayashi does not explicitly teach the decorative sheet material including two paper layers which are partially or completely impregnated by the resin (of the moisture-proof coating layer as set forth above in paragraph 46).
However, given (i) that the moisture-proof coating layer confers moisture-proof-ness (i.e., moisture resistance) to the underlying layers (e.g., substrate); given (ii) that it logically flows and/or one of ordinary skill in the art recognizes that articles such as cabinets, doors, and window frames (inter alia) commonly, or at least logically can, exhibit identical-styled surfaces on both the outer and inner surfaces (e.g., outside of door facing exterior of a home, inside of door facing interior of a home; cabinet exhibiting same style/pattern on the inside and outside-facing surfaces similar to the aforesaid door); and given (iii) that the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04(VI)(B), it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have duplicated the laminate structure on the opposing side of the substrate, in order to have provided/benefitted from extra moisture resistance based on exposure to moisture from both sides of the article, and/or to have formed one of the aforesaid articles (e.g., cabinet, door, decorative articles) exhibiting the same style/pattern/image on opposing outermost surfaces of the laminate, where it is noted that Applicant’s specification does not indicate/assert any type of criticality with respect to the number/type of layers which define the claimed support material.
Per the aforesaid modification, the decorative sheet of Kobayashi would have exhibited the following laminate layup arrangement: surface protective coating layer / print layer / moisture-proof coating layer / base paper (partially impregnated with resin of coating layer / primer layer / substrate / primer layer / base paper (also partially impregnated) / moisture-proof coating layer / print layer / surface protective coating layer, i.e., A/B/C/D/E/F/E/D/C/B/A, thereby including two base paper layers which would have been at least partially impregnated with the adjacent coating layer disposed on and in contact therewith. The aforesaid laminate structure of the decorative sheet material of Kobayashi, as modified, reads on all of the limitations of claims 1 and 23. 
Regarding claim 24, in view of the grounds of rejection of claims 1 and 23 set forth above, and further in view of that it would have been well within the ambit of/prima facie obvious to one of ordinary skill in the art (prior to the effective filing date of the invention) to have selected a kraft paper for one of the base paper layers and a decorative paper for the other base paper layer (both of which are at least partially impregnated with the resin of the adjacent moisture-proof coating layer, respectively), given that both of the aforesaid are explicitly named/recognized by Kobayashi as suitable for the aforesaid intended use as base paper layers (see MPEP 2144.07), additionally or alternatively to have exhibited different surface images/styles (viewable through surface protective and printing layers) on opposing sides of the laminate. Applicant is respectfully reminded, based on the aforecited MPEP section, that the selection of a known material based on its recognized suitability for its intended use (based on  the disclosure thereof in prior art) has been held prima facie obvious.
Regarding claims 25-27, as set forth above in the rejection of claim 1, the substrate being a plastic film layer or reinforced paper layer reads on the limitation “provided as a laminate with at least one paper layer not impregnated with the resin, at least one transparent paper layer, and/or at least one plastic film layer”.
As discussed above in the grounds of rejection of claim 21, the substrate can also be a wood-based material board (specifically a particleboard, medium density fiberboard (MDF), or plywood).
As discussed above in the grounds of rejection of claim 23, the decorative sheet material includes a surface protective layer, of which Kobayashi discloses is, inter alia, a poly(meth)acrylate [pp. 5, para. 4 and 5; pp. 6-9]. Additionally, Kobayashi discloses that a primer layer may be interposed between the moisture-proof coating layer and the printing layer, said primer layer being, inter alia, a polyester resin [pp. 9, para. 4].
For the basis of the rejection of claims 25-27, the aforesaid surface protective layer, formed from a poly(meth)acrylate, or alternatively, the aforesaid primer layer, formed from a polyester resin, are reasonably interpreted as reading on the claimed plastic film layer recited in claim 1 which is provided as a laminate with the paper layer at least partially or completely impregnated with the resin (of the moisture-proof coating layer). In view thereof, the substrate being (rather than the plastic film layer(s) disclosed by Kobayashi) one of a particleboard, MDF, or plywood, reads on the support sheet recited in claim 25, the wood-based material thereof recited in claim 26, and the corresponding species recited in claim 27. 
To be clear, in view of the foregoing, the decorative sheet material of Kobayashi which reads on the limitations of claims 1 and 25-27 exhibits the following laminate layup arrangement: substrate (particleboard, MDF, or plywood) / optional primer layer / base paper layer / moisture-proof coating / primer layer (polyester resin film) / printing layer / surface protective coating (poly(meth)acrylate). 
The primer layer and/or surface protective coating layer reads on the claimed plastic film layer recited in claim 1. The substrate being any of the following wood-based materials reads on the support sheet recited/defined in claims 25-27. The overall decorative sheet laminate reads on the claimed “sheet” recited in claim 25. 

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi as applied to claim 1 above (as evidenced by Polymer Properties Database), further in view of Sheets (US 5,059,264; “Sheets”) (newly cited). 
Regarding claims 6 and 18, Sheets discloses a primer/sealer composition which is suitably coated on (overlay) paper for forming hardboard (e.g., fiberboard, particleboard) products, wherein said paper is coated with said composition and then laminated to a hardboard-type panel [col. 1, ln. 5-10; col. 2, ln. 13-28, 32-50; col. 3, 1-40; col. 4, ln. 54-64; col. 5, ln. 1-40]. Sheets teaches that the composition includes both of a melamine-formaldehyde resin and an acrylate-based copolymer (among other components), and specifically is relied upon for the teaching of the composition including 15-40 wt.% melamine-formaldehyde and 30-60 wt.% acrylate copolymer [see prev. citations]. The aforesaid weight amounts, of which are relative to the total weight of the composition, can be utilized to back-calculate mass ratios of the melamine resin and acrylate copolymer relative to one another (i.e., regardless of the other components in the composition. Thus, through simple back calculation, 15 parts melamine resin relative to 60 parts acrylate (total of 75 parts) corresponds to 20% melamine relative to 80% acrylate (i.e., 20:80); and 40 parts melamine relative to 30 parts acrylate (total of 70 parts) corresponds to 57% melamine and 43% acrylate (i.e., 57:43). In other words, relative to the total mass of acrylate and melamine-formaldehyde, melamine formaldehyde ranges from 20-57 wt.%, and acrylate ranges from 43-80 wt.%. 
Kobayashi and Sheets are both in the related art field of coating compositions for paper layers of hardboard (i.e., wood-based particleboard-type) substrates which are formed into consumer products/articles.
Based on the foregoing modification of Kobayashi (set forth above in the rejection of claim 1) such that the resin of the coating includes both of melamine-formaldehyde and poly(meth)acrylate polymer, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have utilized the aforesaid relative amounts of melamine-formaldehyde and acrylate, taught by Sheets, in forming the coating of Kobayashi (as modified above), as the aforesaid weight ratios would have been recognized as suitable amount ranges (relative to one another) for the aforesaid components in sealant coatings compositions which are applied on paper layers laminated to particleboards (see MPEP 2144.07), and/or because the aforesaid relative amount ranges would have been associated with sealant coating compositions (in the aforesaid related art field) which do not exhibit cracking, which exhibit hardness, and which exhibit good texture fidelity and density [see Sheets col. 5, ln. 32-40]. 
The coating of Kobayashi, per the aforesaid modification, would have comprised the aforesaid melamine-formaldehyde resin and poly(meth)acrylate polymer (as set forth above in the rejection of claim 1), wherein the weight amounts of the aforesaid components (relative to the total thereof, i.e., relative weight amounts) would have been: 20-57 wt.% melamine formaldehyde and 43-80 wt.% poly(meth)acrylate, of which overlap and therefore render prima facie obvious the claimed ratio ranges of formaldehyde resin to polymer of 20:80 to 80:20 (claim 6), as well as 30:70 to 70:30 (claim 18) (see MPEP 2144.05(I)). As such, all of the limitations of claims 1, 6, and 18 are read on.

Response to Arguments
Applicant’s arguments, see Remarks filed 17 February 2022, pp. 7-11, have been fully considered by the Examiner and are found persuasive and/or moot (please see Response to Amendment section set forth above regarding the discussion of claim objections and 35 U.S.C. 112(a)/112(b) rejections previously set forth in the Non-Final Office Action; please see new claim objections and new 112(b) rejections set forth herein). 
With respect to the arguments relative to the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103, respectively, previously set forth in the Non-Final Office Action – said arguments, in conjunction with the amendments to the claims, have been found persuasive. The aforesaid rejections based on prior art (primary references) to Braum and Adzima, respectively, have been withdrawn. However, it is noted that new grounds of rejection are set forth herein in view of newly cited prior art to Kobayashi and Sheets, said new grounds necessitated by the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571)270-1387. The Examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MCR/Examiner, Art Unit 1782               

/LEE E SANDERSON/Primary Examiner, Art Unit 1782